DETAILED ACTION
This non-final Office action is in response to the claims filed on August 1, 2022.
Status of claims: claims 9 and 11-13 are cancelled; claims 1-8 and 10 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 2022 has been entered.
 
Drawings
The drawings are objected to because: “83” in FIG. 2 must be replaced with “23” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 8 – “the end of the first rail” is unclear. Which “end?”
Claim 1, line 18 – “the base of the shell” and “the shell” lack antecedent basis. What constitutes “the shell?”
Claim 2, line 4 – “the underside of the base” lacks antecedent basis
Claim 2, line 5 – “the flat top” and “the flat underside” both lack antecedent basis
Claim 10, line 1 – “the metal rail fastener” lacks antecedent basis
Claim 10, line 3 – “the rail” is unclear. Which rail?
Further, claims dependent upon a rejected claim are rejected for being at least dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Plotner (US 5,791,439) in view of Nobles (U 2018/0094403) and in further view of Rose (US 1973226). 
Plotner, (Figs. 6A; 6B) shows; Claim 1: A ladder comprising: 
a first rail (102) having a bottom and a web, a first flange attached to a first end of the web and a second flange attached to a second end of the web; 
a second rail, the front side of the web facing toward the second rail, the rear side of the web facing away from the second rail;
 rungs (at 104) attached to the first rail and second rail upon which a user steps to climb the ladder; and a foot ( at 32, 60, 38) having a plastic body with a recess (60) which receives fee end of fee first rail and is positioned about and conforms with the front side and the rear side of the web and the first and second flanges of the first rail, the foot having a plastic base (38) having a top side from which the body extends, the base having a front edge (at 38 in Fig. 6B), the foot having a metal rail fastener/rivet (51) which extends through the body and the rail to fixedly attach the body and the rail together, a pad (40) with a rubber outer layer having a bottom with treads and a top that is flat, wherein the base having a perimeter which is completely above the pad (when the ladder is not extending upward, but instead lying on the ground such that both of the rails extend parallel to the ground.) 
The claimed difference being the pad having a rigid plate with the rubber outer layer completely surrounding the rigid plate and a plurality of holes extending entirely through the rigid plate and rubber outer layer, the foot having a metal pad fastener that extends entirely through the pad by way of one of the plurality of holes which is a pad fastener hole and entirely through the base to attach the pad to the base so the rigid plate is between the treads and the base of the shell.
Nobles shows a pad having a rigid plate (118) with the rubber outer layer (80), completely surrounding the rigid plate (note Fig. 6) and a plurality of holes (for fasteners 122) that extend entirely through the rigid plate and extend through the rubber outer layer. 
Rose shows a pad having a rigid plate (13) with the rubber outer layer (12), surrounding the rigid plate and a pad fastener hole (for fastener 17) that extends entirely through the rigid plate (13) and extend entirely through the rubber outer layer (12) and entirely through the base (8), the foot having a metal pad fastener/bolt (17) that extends entirely through the pad and entirely through the base to attach the pad to the base so the rigid plate is between the treads and the base of the shell.
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Plotner with a rigid plate completely embedded within his pad (40) with a pad fastener hole and to extend entirely through Plotner’s rubber outer layer (40), as taught by Nobles, and to further provide a metal pad fastener that extends entirely through the pad and entirely through the base to attach the pad to the base so the rigid plate 1s between the treads and the base of the shell, as taught by Rose, to enable an enhanced fastening of his pad to the base. With respect to fastener/rivet being of metal, the EXAMINER TAKES OFFICIAL NOTICE that metal rivets are known fasteners to enable a strong attachment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted known metal rivets for the rivets fasteners (51) of Plotner to enable a strong attachment.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Plotner in view of Nobles in view of Rose, as applied to claim 10 above, and further in view of either Rivitz (US 1,570,576) or Bancroft (US 9,145,687).
Rivitz shows a base having a projection (31), with the outer layer (34) having a top with a projection hole into which the projection extends.
Bancroft teaches the use of projections (56) on an upper engagement surface and corresponding projection holes (54) into which the projection extends on a lower engaged surface to prevent relative movement therebetween.
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the base of Plotner with a projection and the top of the outer layer with a corresponding hole that is another one of the plurality of holes, as taught by either Rivitz or Bancroft, which prevents relative movement therebetween.
Claim 2: The ladder of claim 1 wherein the base has a projection, and the top of the outer layer having a projection hole that is another one of the plurality of holes into which the projection extends to prevent the pad from rotating relative to the pad fasteners the underside of the base is flat and the projection extends from the underside, and the flat top and the flat underside fit together.
See Fig. 6B below;

    PNG
    media_image1.png
    387
    470
    media_image1.png
    Greyscale


Claim 3: The ladder of claim 2 wherein the body has a first wall at (77), a second wall (at 60) directly connected to the first wall, a third wall (at opposite wall 77) directly connected to the second wall and a fourth wall (at 73) directly connected to the third wall.
Claim 4: The ladder of claim 3 wherein the body has a fifth wall (opposite wall 73) that directly connects to and extends essentially perpendicular from the first wall, a sixth wall (wall opposite to 8" wall) that directly connects to and extends essentially perpendicular from the fifth wall and in parallel and in spaced relation with the first wall, a seventh wall (75) that directly connects to and extends essentially perpendicular from the sixth wall and in parallel with and in spaced relation with the second wall, an eighth wall ( see 8" wall above) that directly connects to and extends essentially perpendicular from the fourth wall, and the recess Is defined by the first through eighth walls and forms a c-shaped cross- section.

Claim 5: The ladder of claim 4 wherein the first through eighth walls extend more than 2 inches from the base.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Plotner in view of Nobles in view of Rose, as applied to claim 1 above, and further in view of either Rivitz or Bancroft, as applied to claim 5 above, and further in view of Plotner. 
Plotner in fig. 2B shows a first edge (edge that is opposite and parallel to the edge shown at 38) that is in spaced relation to edge of side (77). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first edge the base of Plotner to be in spaced relation from his fourth and fifth wall, as taught by Plotner (Fig.2B), to enhance the foot print of his base. With respect the spaced relation being at least 1/2 inch apart from the fourth and fifth walls, the examiner refers to MPEP 2144.04 sections J, IV.A, B and V.B in which the various sections explain how changes in design such as size, shape and making something integral are merely obvious design choices and such changes have no patentable significance unless a new and unexpected result is produced. In the instant case, to space the first edge 1/2 inch apart from the fourth and fifth walls to enhance the footprint at a desired size would be obvious to one of ordinary skill in the art and is deemed to be merely a matter of design choice and such change would produce no new or unexpected results.
Claim 6: The ladder of claim 5 wherein a first edge is in spaced relation with and at least 1/2 inch apart from the fourth and fifth walls and the seventh wall is in spaced relation and about 2 inches apart from the first wall.
Claim 7: The ladder of claim 6 wherein the base has an open area between the fourth, fifth and seventh walls.
Claim 8: The ladder of claim 7 wherein the body and base are one continuous piece.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Plotner in view of Nobles in view of Rose, as applied to claim 1 above, and further in view of either Rivitz or Bancroft and Plotner, as applied to claim 6 above, and further in view of Plotner.
Plotner at 51, Fig. 5B; 5G, show a first and second rivets (51) extending through the web of the rail and wall 75 (7" wall), respectively.
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first and second rivets, through his seventh and the rail, as taught by Plotner (5b and 5G), and thereby his second wall (at 60) to enhance securement of his foot to the rail.
Claim 10: The ladder of claim 7 wherein the metal rail fastener is a rivet and including a second rivet the second wall and the seventh wall have rivet holes in which rivets extend through and into the first rail to attach the foot to the rail.

Response to Arguments
Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive. 
On page 5 of the applicant’s response filed August 1, 2022, the applicant contends “Plotner does not teach a ‘plastic body with a recess which receives the end of the first rail and is positioned about and conforms with the front side and the rear side of the web,’ as now found in amended Claim 1.  The examiner respectfully disagrees.
First, since “conforms” is a broad term, the examiner maintains that the Plotner body does in fact disclose the amended recitation in claim 1. Second, it should be noted that “the end of the first rail” is unclear, as noted in the 35 USC 112 rejection above.  Third, applicant fails to state how or in what way does the Plotner reference not disclose the indicated recitation.
On page 5 of the applicant’s response filed August 1, 2022, the applicant contends that “the pad 40 fits into the recess formed by the perimeter walls of the foot 38 which extend below the pad top surface and down along the sides of the pad, to protect the pad,” and therefore fails to disclose “the base having a perimeter which is completely above the pad,” as recite in claim 1. The examiner respectfully disagrees for at least the reason that the claim fails to disclose the position of the ladder; thus when the ladder is not extending upward, but instead lying on the ground such that both of the rails extend parallel to the ground, the prior art reads on this recitation.
On page 6 of the applicant’s response filed August 1, 2022, the applicant contends Rose fails to disclose “the limitation of ‘a rubber outer layer completely surrounding the rigid plate.”  However, it should be noted that Nobles, not Rose, is cited for this recitation.
On page 6 of the applicant’s response filed August 1, 2022, the applicant contends Rose fails to disclose “the limitation that the foot is ‘fixedly attached’ to the rail.”  However, it should be noted that Plotner, not Rose, is cited for this recitation.
On page 6 of the applicant’s response filed August 1, 2022, the applicant contends Nobles fails to disclose the “pad fastener hole that extends entirely through the rigid plate and rubber outer layer.”  However, it should be noted that both Nobles and Rose are cited for this recitation.
On the top of page 7 of the applicant’s response filed August 1, 2022, the applicant contends Rose fails to teach another limitation of claim 1 and it should be noted that Plotner, not Rose, is cited for said claim 1 limitation.
On page 7 of the applicant’s response filed August 1, 2022, the applicant contests the official notice taken by the examiner. The examiner maintains the official notice. And directs the applicant’s attention to US 1871373 which illustrates that forming a rivet fastener out of metal is old and well known.
On page 7 of the applicant’s response filed August 1, 2022, the applicant contends that “Rivitz does not teach a projection, nor a projection hole nor a pad having …”  The examiner respectfully disagrees.  Please see the rejection above. For example, Rivitz does in fact teach of the projection and projection hole and the rest of the recitation of claim 1 highlighted by the applicant is taught by Plotner.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634